Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velev et al. (US Patent Application Publication 2019/0007329).
Regarding claims 1, 11 and 15 Velev et al. discloses a rate control apparatus/method, comprising: at least one processor; one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instructing the at least one processor to ( see fig. 1, (CIoT architecture) : receive a connection establishment request from a terminal, wherein a connection for the terminal to transmit data is established based on the connection establishment request( see fig. 6, see [0087-88] When the UE requests the establishment of non-IP PDN connectivity during Attach procedure or as in independent procedure later, e.g. both cases are described in PDN Connectivity procedure (see TS 23.401), the serving node initiates the establishment of T6 (e.g. T6a) connection) ; and 
send rate control time management information to a data sending device, wherein the data sending device is configured to perform rate control over the data sent 
wherein the ratio control time management information comprises start time indication information of a rate control time unit used for rate control, and the start time indication information indicates a start time of the rate control time unit( see [0089] Step (3) When receiving the Create SCEF Connection Request message, the SCEF processes the information correspondingly. If ‘policy information’ parameter(s) is contained in the message, the SCEF start internal processes for corresponding monitoring/inspection of the non-IP data to be transmitted. The SCEF creates and sends an SCEF EPS Bearer Context for the UE ID. The SCEF sends Create SCEF Connection Response (User Identity EPS Bearer Identity) message to the MME confirming establishment of PDN connection to the SCEF for the UE).
Claims 2, 12 and 16 Velev et al. discloses everything as applied above (see claims 1, 11 and 15). 
wherein the start time indication information comprises one of: a time point at which the connection is successfully established, a time point at which a first data unit is transmitted through the connection, or a start time of a next charging period( see [0089] Step (3) When receiving the Create SCEF Connection Request message, the SCEF processes the information correspondingly. If ‘policy information’ parameter(s) is contained in the message, the SCEF start internal processes for corresponding monitoring/inspection of the non-IP data to be transmitted. The SCEF creates and sends an SCEF EPS Bearer Context for the UE ID.) .
Regarding Claim 3 Velev et al. discloses everything as applied above (see claim 1). 
wherein, if the rate control is serving public land mobile network rate control, the control device is one of a mobility management network element or a session management network element, and the data sending device is the terminal( see fig. 9, see [0126] Step (2) The SCEF initiates procedure for data rate limitation (or data transmission limitation) towards the UE and MME for the whole UE non-IP traffic transmitted over the SCEF or for a given application (assuming that the same UE implements multiple applications). For this purpose the SCEF can send Data rate limitation request (or similar) message to SCS/AS in order to inform the SCS/AS about the limited data rate.).
Claims 4 and 20 Velev et al. discloses everything as applied above (see claims 1 and 15). 
wherein, if the rate control is serving public land mobile network rate control, the control device is one of a mobility management network element or a session management network element, and the data sending device is a user plane network element; or the control device is a mobility management network element, and the data sending device is a session management network element( see fig.4-5 and  8-9, see [0126] Step (2) The SCEF initiates procedure for data rate limitation (or data transmission limitation) towards the UE and MME for the whole UE non-IP traffic transmitted over the SCEF or for a given application (assuming that the same UE implements multiple applications). For this purpose the SCEF can send Data rate limitation request (or similar) message to SCS/AS in order to inform the SCS/AS about the limited data rate. For example such a format can be Data rate limitation request (External Identifier or MSISDN, SCEF Reference ID, limitation cause, time duration for limitation, etc.).
Regarding Claim 5 Velev et al. discloses everything as applied above (see claim 1). 
wherein, if the rate control is data network name rate control, the control device is a user plane network element, and the data sending device is the terminal( see fig. 8 and 9, see  rate control  to  terminal UE) .
Regarding Claims 6 and 19 Velev et al. discloses everything as applied above (see claims 1 and 15). 

Regarding Claims 7, 13 and 17 Velev et al. discloses everything as applied above (see claims 1, 11 and 15). 
wherein, if the data sending device is the terminal, the rate control time management information further comprises timing indication information, and wherein the timing indication information indicates one of: when the terminal enters a connected mode, timing continues based on a remaining value of the rate control time unit; when the terminal enters a connected mode, timing restarts based on the rate control time unit; or timing starts when a first data unit is transmitted in a next rate control time unit after the rate control time unit expires( see [0129]in this option. MME/SGSN use NAS (E)SM signalling to request the UE to stop or limit the transmission of non-IP data to the concerned APN. The MME can send a kind of back-off timer, or other time information during which the UE is not allowed to send information, or send only limited information (e.g. 1 data transmission per hour). The UE can acknowledge the reception of the MME .)
Regarding Claims 8, 14 and 18 Velev et al. discloses everything as applied above (see claims 1, 11 and 15). 
wherein, if the data sending device is the session management network element or the user plane network element, the ratio control time management information 
Regarding Claim 9 Velev et al. discloses everything as applied above (see claim 1). 
wherein the ratio control time management information further comprises a rate control value, and the rate control value indicates a maximum quantity of data units sent by the data sending device in the rate control time unit( see[0111-115] Step (4) The SCEF reports the transfer of DL data towards SCS/AS. The SCEF sends NIDD Submit response (External identifier or MSISDN, SCS/AS Reference ID, success indicator, error/failure cause, time for storing or time for applying throttling/limitation) message to the SCS/AS. SCEF informs SCS/AS of delayed delivery via appropriate cause code, e.g. using time for storing indicator. If the non-IP data is discarded or not delivered due to data rate exceed, or overload or other reason, the SCEF includes corresponding error cause. For example the following format of the message can be: Data rate limitation 
Regarding Claim 10 Velev et al. discloses everything as applied above (see claim 1). 
wherein the rate control time management information further comprises information about the rate control time unit( see [0113] Step (5) The SCEF initiates procedure for data rate limitation towards the SCS/AS for the given UE or for a given application (assuming that the same SCS/AS implements multiple applications). For this purpose the SCEF sends Data rate limitation request (or similar) message to SCS/AS in order to inform the SCS/AS about the limited data rate. For example the following format of the message can be: Data rate limitation request (External Identifier or MSISDN, SCEF Reference ID, limitation cause, time duration for limitation, etc.) message).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 25, 2022

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462